                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:01-CR-129-GCM

UNITED STATES OF AMERICA,                         )
                    Plaintiff,                    )
                                                  )
               v.                                 )                   ORDER
                                                  )
MARK MOORE,                                       )
                               Defendant.         )

       THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Appoint Counsel

Pursuant to the First Step Act (Doc. No. 52), Motion to Appoint Counsel Pursuant to the First Step

Act (Doc. No. 54), and Motion to Reduce Sentence Pursuant to the First Step Act (Doc. No. 55)

(together, “Motions”). In the Motions, Defendant requests that the Court appoint counsel and for

a reduction to his sentence under the First Step Act.

       “Defendant[s] ha[ve] no right to counsel for purposes of filing an 18 U.S.C. § 3582(c)

motion pursuant to the First Step Act.” United States v. Poyner, No. 4:07cr112-1, 2019 U.S. Dist.

LEXIS 230506, at *4 (E.D. Va. Oct. 10, 2019); see also United States v. Sanders, No. 5:07-CR-

00050-KDB-CH, 2019 U.S. Dist. LEXIS 190891, at *2 (W.D.N.C. Nov. 4, 2019) (“The First Step

Act does not independently give a defendant the right to counsel . . . .”). Further, Defendant has

not indicated any special circumstances where due process would mandate appointment of counsel.

Thus, Defendant’s request for counsel is denied without prejudice.

       The Court has reviewed Defendant’s request for a reduction of his sentence under the First

Step Act, finding that the First Step Act provides no changes to the base offense level in this case

because a death occurred as a result of Defendant’s offense. However, the revised statutory

penalties (based on the First Step Act and Amendment 782) call for a reduction to Count 1’s term

of supervised release from at least ten years to at least eight years. The Court previously ordered a




         Case 3:01-cr-00129-GCM Document 61 Filed 08/07/20 Page 1 of 2
concurrent term of ten years of supervised release based on Count 1’s supervised release minimum.

Defendant’s concurrent term of supervised release is hereby reduced to eight years.

       IT IS SO ORDERED.


                                     Signed: August 5, 2020




         Case 3:01-cr-00129-GCM Document 61 Filed 08/07/20 Page 2 of 2
